 

Exhibit 10.1

 

 

FIRST AMENDMENT TO BOND EXCHANGE,

REIMBURSEMENT, PLEDGE AND SECURITY AGREEMENT

 

 

between

 

 

FEDERAL HOME LOAN MORTGAGE CORPORATION

 

 

 

and

 

 

 

ATAX TEBS II, LLC,

as Sponsor

 

 

 

Relating to

 

 

 

Freddie Mac

Multifamily M Certificates

Series M031

 

 

 

 

 

Dated as of July 1, 2019

 

 

 

 

--------------------------------------------------------------------------------

 

THIS FIRST AMENDMENT TO REIMBURSEMENT AND SECURITY AGREEMENT (this “First
Amendment”) is made and entered into as of the 1st day of July, 2019, by and
between the FEDERAL HOME LOAN MORTGAGE CORPORATION (“Freddie Mac”), a
shareholder-owned government-sponsored enterprise organized and existing under
the laws of the United States, and ATAX TEBS II, LLC (the “Sponsor”), a limited
liability company duly organized and existing under the laws of the State of
Delaware, and amends and supplements the Bond Exchange, Reimbursement, Pledge
and Security Agreement dated as of July 1, 2014 (the “Original Agreement” and
together with this First Amendment, the “Agreement”) by and between Freddie Mac
and the Sponsor.  

RECITALS:

WHEREAS, the Initial Freddie Mac Liquidity Pricing Term expires on July 15,
2019; and

WHEREAS, pursuant to Section 3.20 of the Original Agreement, the Sponsor has
timely requested that Freddie Mac provide a quote for the Base Rate that would
be effective for an ensuing five-year Freddie Mac Liquidity Pricing Term; and  

WHEREAS, Freddie Mac has provided, in response to the Sponsor’s Base Rate Quote
Request, Freddie Mac’s Base Rate quote for an ensuing Freddie Mac Liquidity
Pricing Term; and

WHEREAS, the Sponsor has timely submitted to Freddie Mac a Liquidity Election
Notice notifying Freddie Mac of its election to accept the new Base Rate to be
effective for an ensuing Freddie Mac Liquidity Pricing Term; and

WHEREAS, in accordance with Section 3.20(b) of the Original Agreement, the
Original Agreement is being amended to reflect the same.  

NOW, THEREFORE, the parties hereto hereby agree to amend the Original Agreement
as follows:

Section 1.

The recitals hereto are incorporated herein and made a part hereof.

Section 2.

All initially capitalized terms included herein and not otherwise specifically
defined in this First Amendment shall have the same meanings, respectively, as
the defined terms in the Original Agreement.  

Section 3.

The definition of “Base Rate” in Section 1.1 of the Original Agreement is hereby
amended and restated to read as follows (added language is underlined and
deleted language is struck-through):

“Base Rate” means, with respect to the calculation of the Freddie Mac Liquidity
Facility Fee, (a) 0.30% (thirty basis points) during the Initial Freddie Mac
Liquidity Pricing Term, (b) 0.30% (thirty basis points) for the subsequent
Freddie Mac Liquidity Pricing Term, beginning on July 15, 2019 and ending on
July 15, 2024 (or such lesser

1

 

--------------------------------------------------------------------------------

 

term ending on the Liquidity Commitment Termination Date), and (c) thereafter,
upon any subsequent Freddie Mac Liquidity Pricing Reset accepted to which
Freddie Mac has consented in its sole discretion following receipt of a written
request by the Sponsor in accordance with Section 3.20 hereof, the percentage
per annum established by Freddie Mac and accepted by the Sponsor in accordance
with Section 3.20 hereof and set forth in an amendment to this Agreement.

Section 4.

The Sponsor agrees to pay all costs and expenses of Freddie Mac incident to the
preparation of this First Amendment and the consummation of the transactions
specified herein, including without limitation, fees and expenses of legal
counsel to Freddie Mac.  

Section 5.

The Sponsor acknowledges that any further requests by the Sponsor for an
additional five-year Freddie Mac Liquidity Pricing Term and related Freddie Mac
Liquidity Pricing Reset shall be in the sole discretion of Freddie Mac.  The
Sponsor represents and warrants that (a) the execution and delivery of this
First Amendment does not contravene, result in a breach of, or constitute a
default under, any deed of trust, loan agreement, indenture or other contract or
agreement to which the Sponsor is a party or by which the Sponsor or any of its
properties may be bound (nor would such execution and delivery constitute such a
default with the passage of time or the giving of notice or both); (b) this
First Amendment constitutes the legal, valid and binding obligation of the
Sponsor, enforceable in accordance with its terms; (c) the execution and
delivery of, and performance under, this First Amendment are within the
Sponsor’s power and authority without the joinder or consent of any other party,
have been duly authorized by all requisite action and are not in contravention
of any law, or of the Sponsor’s operating agreement or other corporate
organizational documents or of any indenture, agreement or undertaking to which
the Sponsor is a party or by which it is bound; (d) there exists no default
under any of the Sponsor Documents, after giving effect to this First Amendment;
and (e) there are no offsets or defenses against any of the Sponsor’s
obligations under the Sponsor Documents.

Section 6.

Except as expressly modified as stated above, all provisions of the Original
Agreement shall remain unaffected and in full force and effect.

Section 7.

This First Amendment may be executed in several counterparts, each of which
shall be an original and all of which shall constitute one and the same
instrument.

Section 8.

If any provisions of this First Amendment shall be held or deemed to be or
shall, in fact, be illegal, inoperative or unenforceable, the same shall not
affect any other provision or provisions herein contained or render the same
invalid, inoperative or unenforceable to any extent.

Section 9.

The amendments set forth in this First Amendment shall be effective as of the
date first written above.

[Signatures Appear on Following Page]

 

2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to Bond
Exchange, Reimbursement, Pledge and Security Agreement to be duly executed by
their duly authorized officers or representatives effective as of the date first
above written.

 

FEDERAL HOME LOAN MORTGAGE

CORPORATION

 

 

By:  /s/ Curtis Melvin__________________

Curtis Melvin

Multifamily, Production Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Freddie Mac Signature Page to the First Amendment to
ATAX TEBS M031 Reimbursement Agreement]


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to Bond
Exchange, Reimbursement, Pledge and Security Agreement to be duly executed by
their duly authorized officers or representatives effective as of the date first
above written.

ATAX TEBS II, LLC, a Delaware limited liability company

 

By:

AMERICA FIRST MULTIFAMILY INVESTORS, L.P., a Delaware limited partnership (f/k/a
America First Tax Exempt Investors, L.P.), its Sole Member

 

 

 

By:

AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARTNERSHIP TWO, a Delaware limited
partnership

Its:

General Partner

 

 

 

By:

 

THE BURLINGTON CAPITAL GROUP LLC, a Delaware limited liability company

Its:

 

General Partner

 

 

 

 

 

By:

/s/ Craig S. Allen

 

Craig S. Allen

 

CFO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Sponsor Signature Page to the First Amendment to
ATAX TEBS M031 Reimbursement Agreement]

 